DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-17 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendments filed on 05/08/2022, have been fully considered, but they are moot in view of new grounds of rejections. The reasons are set forth below.

Drawings
The formal drawings received on 01/28/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “retrieve, from a computer memory, previously-established user credentials for the selected web media service; use the command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, one for each of the plurality of web media services; retrieve a sign-in page from the selected web media service using the selected web browser instance; insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; log into the selected web media service from the completed sign in page; select a stream on the selected web media service using the received command” of claim(s) 1. 
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “automatically and without user input retrieve, from a computer memory, previously-established user credentials for the selected web media service; automatically and without user input use the command to select a web browser instance; automatically and without user input retrieve a sign-in page from the selected web media service using the selected web browser instance; automatically and without user input insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; automatically and without user input log into the web media service from the completed sign in page; automatically and without user input select a stream on the web media service using the received command; and automatically and without user input initiate playback of the selected stream; wherein the stored executable instructions comprise a plurality of application programming interfaces (APIs) that each automatically start and control a web browser instance and comprise one API for each of a plurality of separate web media services; wherein using the command to select a web browser instance comprises automatically determining from the command a selection of the API for a particular web media service, and running the selected API to automatically connect to the particular web media service” of claim(s) 17. 
The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “select one web media service from among a plurality of separate supported web media services,” which is ambiguous as it is unclear what is meant by “supported web media services.” Therefore, rendering the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim(s):
Step 1: Statutory Category. Claim(s) 1 and 3-17, and is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Prong One. Judicial Exception. Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent claim(s) recites, in part, Claim 1 – An audio-enabled device that is configured for automated playback and redistribution of internet streaming content that includes at least streaming audio, comprising: an electro-acoustic transducer; a processor; and a storage device having stored executable instructions that are operable, when executed by the processor, to cause the processor to: receive a command that is effective to select one web media service from among a plurality of sperate supported web media services; and in response to the receipt of the command accomplish the following, automatically and without further user input: retrieve, from a computer memory, previously-established user credentials for the selected web media service; use the command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, one for each of the plurality of web media services; retrieve a sign-in page from the selected web media service using the selected web browser instance; insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; log into the selected web media service from the completed sign in page; select a stream on the selected web media service using the received command; receive the selected stream; and initiate playback of audio from the received stream by feeding the audio to the transducer. These steps describe the concept of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service, which corresponds to concepts identified as abstract ideas by the courts, such as Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial), Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View; SAP America), Delivering user-selected media content to portable devices (Affinity Labs v. Amazon.com), and Remotely accessing and retrieving user-specified information (Int. Ventures v. Erie Indemnity I: ‘002 patent). All of these concepts relate to “An Idea ‘Of Itself’” in which “An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper;” “Certain Methods of Organizing Human Activity” in which “Concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity;” and “Mathematical Relationships/Formulas” in which “Mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations.” The concept described in the claim(s) is/are not meaningfully different than “An Idea ‘Of Itself’”, “Certain Methods of Organizing Human Activity”, and “Mathematical Relationships/Formulas” found by the courts to be abstract ideas. As such, the description in the claim(s) of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service is an abstract idea. Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[T]he first step in the Alice inquiry in this case asks whether the focus of the claims [was] on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”) No such evidence exists on this record. Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts, and the claims are not rooted in technology and simply employs conventional techniques used by humans for playback and redistribution of content. The claim here is not similar to claimed patent’s innovative logical model for a computer database (p. 2-3), nor does the claim here have similar specific asserted improvement in computer capabilities (p. 7) as in the Enfish patent. Rather here, the claim is directed to such as automating the human behavior or task. (See Enfish Memo and Enfish v. Microsoft, May 2016).  In addition, simply limiting the invention to a technological environment does “not make an abstract concept any less abstract under step one.” Intellectual Ventures I, 850 F.3d at 1340. Therefore, based on the similarity of the concept described in this claim to abstract ideas identified by the courts in the claim is directed to an abstract idea. For these reasons, afford are ineligible.
Step 2A: Prong Two. Practical Application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The independent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of an “electro-acoustic transducer,” a “processor,” and a “storage device” programmed to retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service. The independent claim(s) also indicate(s) that the automated playback and redistribution of internet streaming content. The “electro-acoustic transducer,” “processor,” and the “storage device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “automated playback and redistribution of internet streaming content” is stated at a high level of generality without tying it to an algorithm that would improve the functionality of the technology and its broadest reasonable interpretation comprises only retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service through the use of some unspecified generic computers. The use of generic computer components for retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service through an unspecified generic computers does not impose any meaningful limit on the computer implementation of the abstract idea. These independent claims include insignificant pre-solution limitation(s) and post-solution limitation(s) [automated playback and redistribution of internet streaming content] that do not transform the patent-ineligible concept of an abstract idea to a patent-eligible concept even if they are performed using general purpose computer, as these pre-solution limitation(s) and post-solution limitation(s) add insignificant extrasolution activity to the judicial exception. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Additionally, adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception (i.e., applying the judicial exception to the playback, control, and redistribution of internet streaming content), or mere instructions to implement an abstract idea on a computer or generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., the playback, control, and redistribution of internet streaming content) is also found to not be enough to qualify as significantly more.

Dependent Claim(s):
Step 1: Statutory Category. Claim(s) 3-16 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Judicial Exception. Claim(s) 3-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service with insignificant extrasolution activities, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The dependent claim(s) recites, in part, Claim 3 - The device of claim 1, wherein playback of audio from the received stream is further accomplished using another connected audio-enabled device. Claim 4 - The device of claim 1, wherein the instructions are further operable to automatically and without user input send the selected stream to a final destination, where the selected stream is rendered. Claim 5 - The device of claim 1, wherein the instructions are further operable to automatically further control the selected stream in response to received content control commands. Claim 6 - The device of claim 5, wherein the instructions are further operable to automatically further control the playback of the selected stream. Claim 7 - The device of claim 6, wherein the further control of the playback of the selected stream comprises device transport controls. Claim 8 - The device of claim 1, wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance. Claim 9 - The device of claim 8, wherein the stored executable instructions comprise a plurality of APIs comprising one API for each of the plurality of separate supported web media services. Claim 10 - The device of claim 9, wherein using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular supported web media service. Claim 11 - The device of claim 10, wherein using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service. Claim 12 - The device of claim 9, wherein the stored executable instructions further comprise a web browser that is configured to automatically and without user input access information from the world wide web. Claim 13 - The device of claim 12, wherein the plurality of APIs reside within the web browser. Claim 14 - The device of claim 1, wherein the stored executable instructions comprise an audio sink program that is configured to automatically send the selected stream to a separate connected audio playback device. Claim 15 - The device of claim 1, wherein the stored executable instructions comprise a video sink program that is configured to automatically send the selected stream to a separate connected video playback device. Claim 16 - The device of claim 1, wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device. These steps describe the concept of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service, which corresponds to concepts identified as abstract ideas by the courts, such as Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial), Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View; SAP America), Delivering user-selected media content to portable devices (Affinity Labs v. Amazon.com), and Remotely accessing and retrieving user-specified information (Int. Ventures v. Erie Indemnity I: ‘002 patent). All of these concepts relate to “An Idea ‘Of Itself’” in which “An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper;” “Certain Methods of Organizing Human Activity” in which “Concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity;” and “Mathematical Relationships/Formulas” in which “Mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations.” The concept described in the claim(s) is/are not meaningfully different than “An Idea ‘Of Itself’”, “Certain Methods of Organizing Human Activity”, and “Mathematical Relationships/Formulas” found by the courts to be abstract ideas. As such, the description in the claim(s) of retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service is an abstract idea. Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[T]he first step in the Alice inquiry in this case asks whether the focus of the claims [was] on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”) No such evidence exists on this record. Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts, and the claims are not rooted in technology and simply employs conventional techniques used by humans for playback and redistribution of content. The claim here is not similar to claimed patent’s innovative logical model for a computer database (p. 2-3), nor does the claim here have similar specific asserted improvement in computer capabilities (p. 7) as in the Enfish patent. Rather here, the claim is directed to such as automating the human behavior or task. (See Enfish Memo and Enfish v. Microsoft, May 2016).  In addition, simply limiting the invention to a technological environment does “not make an abstract concept any less abstract under step one.” Intellectual Ventures I, 850 F.3d at 1340. Therefore, based on the similarity of the concept described in this claim to abstract ideas identified by the courts in the claim is directed to an abstract idea. For these reasons, afford are ineligible.
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The dependent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of an “electro-acoustic transducer,” a “processor,” and a “storage device” programmed to retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service. The dependent claim(s) also indicate(s) that the automated playback and redistribution of internet streaming content. The “electro-acoustic transducer,” the “processor,” and the “storage device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “automated playback and redistribution of internet streaming content” is stated at a high level of generality without tying it to an algorithm that would improve the functionality of the technology and its broadest reasonable interpretation comprises only retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service through the use of some unspecified generic computers with insiginificant extrasolution activities through the use of some unspecified generic computers and interface. The use of generic computer components for retrieving previously-established user credentials for a selected web media service, using a command to select a web browser instance for the selected web media service from among a plurality of separate supported web browser instances, retrieving a sign-in page from the selected web media service using the selected web browser instance, inserting the retrieved user credentials into the retrieved sign-in page to establish a completed sign-in page, logging into the selected web media service from the completed sign in page, selecting a stream on the selected web media service using the received command, receive the selected stream, and initiating playback of audio from the received stream by feeding the audio to the transducer in response to receiving the command to select the web media service through the use of some unspecified generic computers with insiginificant extrasolution activities through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. These dependent claims include insignificant pre-solution limitation(s) and post-solution limitation(s) application programming interface (API) that starts and controls a web browser instance; a plurality of APIs comprising one API for each of a plurality of separate web media services; using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular web media service; using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service; the plurality of APIs reside within the web browser; a buffer that is configured to be coupled to a separate pull-mode video device] that do not transform the patent-ineligible concept of an abstract idea to a patent-eligible concept even if they are performed using general purpose computer, as these pre-solution limitation(s) and post-solution limitation(s) add insignificant extrasolution activity to the judicial exception. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Additionally, adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception (i.e., applying the judicial exception to the playback, control, and redistribution of internet streaming content), or mere instructions to implement an abstract idea on a computer or generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., the playback, control, and redistribution of internet streaming content) is also found to not be enough to qualify as significantly more.
Claim 17 is substantially similar to claims 1 and 3-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”) in view of Marchand et al. (Pub. No.: US 2018/0343240, hereinafter, “Marchand”), and further in view of Chandra et al. (Pub. No.: US 2013/0104060, hereinafter, “Chandra”) and Herron et al. (Patent No.: US 6,791,904, hereinafter, “Herron”).
Claim 1. McIntosh teaches:
An audio-enabled device that is configured for automated playback and redistribution of internet streaming content that includes at least streaming audio, comprising: – in paragraphs [0046], [0047], [0054], [0056], Fig. 1B (An example of such a client/server environment is a web-based implementation, wherein client device 108 runs a browser that provides a user interface for interacting with web pages and/or other web-based resources from server 110. The system of the present invention automatically creates an account for the user; the account may then be used to enable playback of purchased digital content on other devices. The online retailer 212 may sell any type of service or product; in one embodiment, the online retailer 212 may sell access to streaming digital media (also referred to as digital content) such as digital videos, music, speech, pictures, and the like.)
an electro-acoustic transducer; – in paragraph [0156] (The present invention can be implemented as software, hardware, and/or other elements for controlling a computer system, computing device, or other electronic device, or any combination or plurality thereof. … speaker ….)
a processor; and – in paragraph [0043] (Processor 104 can be a conventional microprocessor for performing operations on data under the direction of software, according to well-known techniques.) 
a storage device having stored executable instructions that are operable, when executed by the processor, to cause the processor to: – in paragraphs [0043], [0053], [0088], [0153]-[0155] (Processor 104 can be a conventional microprocessor for performing operations on data under the direction of software, according to well-known techniques. The system can be implemented as software written in any suitable computer programming language, whether in a standalone or client/server architecture. Alternatively, it may be implemented and/or embedded in hardware. The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computing device.)

McIntosh does not explicitly teach:
receive a command that is effective to select one web media service; and in response to the receipt of the command accomplish the following, automatically and without further user input: retrieve, from a computer memory, previously established user credentials for the selected web media service; use the command to select a web browser instance for the selected web media service; retrieve a sign-in page from the selected web media service using the selected web browser instance; insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; log into the selected web media service from the completed sign in page.
	However, Marchand teaches:
receive a command that is effective to select one web media service; and – in paragraph [0036] (The user then launches a web browser on a mobile device and types a specific web address of an activate page (e.g., a domain.com/activate type of web end point) character-by-character into the web browser via the mobile device.) 
in response to the receipt of the command accomplish the following, automatically and without further user input: retrieve, from a computer memory, previously established user credentials for the selected web media service; – in paragraphs [0036], [0038], [0054], [0067] (The activate page prompts the user to enter a username and password via the mobile device to sign into an account. Aspects of the present disclosure address the above and other deficiencies by facilitating automated user login into a first application hosted by a first-screen device. A first-screen device may receive an authentication code from a server device, generate a message including the authentication code, and transmit the message. A second-screen device (e.g., a smart phone, a tablet computer, a laptop, etc.) may receive the message, present a prompt for user input via a second application hosted by the second-screen device, and receive the user input indicating user acceptance of the automated user login. First application login component 122 may manage requests to login to a first application hosted by the first-screen device 120, receive the authentication code 114, and receive credentials to login to the first application. The credentials receiving module 214 may receive, from the authentication server 130, credentials for automated user login into the first application in response to the second-screen device 170 transmitting the authentication code 114 to the authentication server 130.)
use the command to select a web browser instance for the selected web media service; – in paragraph [0036] (The user then launches a web browser on a mobile device and types a specific web address of an activate page (e.g., a domain.com/activate type of web end point) character-by-character into the web browser via the mobile device.)
retrieve a sign-in page from the selected web media service using the selected web browser instance; – in paragraph [0074] (The second application login manager 250 may transmit the username and password to the authentication server 130 and receive credentials to perform the user authentication for user login into the second application. After logging in, the second application may have access to personalized information (e.g., playlists, watch history, purchase history) and the second application may perform actions (e.g., create playlists, make purchases, etc.).)
insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; – in paragraph [0074] (The second application login manager 250 may transmit the username and password to the authentication server 130 and receive credentials to perform the user authentication for user login into the second application. After logging in, the second application may have access to personalized information (e.g., playlists, watch history, purchase history) and the second application may perform actions (e.g., create playlists, make purchases, etc.).)
log into the selected web media service from the completed sign in page; – in paragraph [0082] (The second application hosted by the second-screen device 170 is logged into one or more accounts (e.g., the second-screen device previously sent login credentials corresponding to the one or more accounts to the authentication server 130 to sign into the second application via the one or more accounts) and the second-screen device 170 presents (324) a prompt including a corresponding acceptance element for each of the one or more accounts. The user may select (e.g., click on) one of the acceptance elements corresponding to an account to indicate user acceptance of the automated user login into the first application via the account. In some implementations, the second-screen device 170 presents (324) a prompt for user input for the user to enter login credentials (e.g., username and password) via the second application (e.g., the user has not logged into the second application).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh with Marchand to include receive a command that is effective to select one web media service; and in response to the receipt of the command accomplish the following, automatically and without further user input: retrieve, from a computer memory, previously established user credentials for the selected web media service; use the command to select a web browser instance for the selected web media service; retrieve a sign-in page from the selected web media service using the selected web browser instance; insert the retrieved user credentials into the retrieved sign-in page, to establish a completed sign-in page; log into the selected web media service from the completed sign in page, as taught by Marchand, in paragraph [0038], to provide an automated user login technique because it is easy to comprehend, is easy to find, is easy to use, is secure, and reduces or altogether eliminates the need to type with a cumbersome d-pad remote.

Combination of McIntosh and Marchand does not explicitly disclose:
wherein the selected one web media service is selected from among a plurality of separate supported web media services; wherein the selected web browser instance for the selected web media service is from among a plurality of separate supported web browser instances, one for each of the plurality of web media services.
However, Chandra teaches:
wherein the selected one web media service is selected from among a plurality of separate supported web media services; wherein the selected web browser instance for the selected web media service is from among a plurality of separate supported web browser instances, one for each of the plurality of web media services; – in paragraphs [0029], [0030] (The web browsers available in the client computer are analyzed based on the web page elements and thereafter the most compatible web browser is identified. For example, to view the web page 208 in the client computer 102, the web browser 108, 110, 112 and 114 are analyzed to identify the most compatible web browser. In an embodiment, the web browser that is most compatible and is best suited to view the web page 208 is identified and initiated. At step 308, the method 300 dynamically initiates the compatible web browser from the one or more web browsers based on the identified web page elements.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh and Marchand with Chandra to include wherein the selected one web media service is selected from among a plurality of separate supported web media services; wherein the selected web browser instance for the selected web media service is from among a plurality of separate supported web browser instances, one for each of the plurality of web media services, as taught by Chandra, in paragraphs [0001], [0012], and [0028], to provide an automated technique for dynamically selecting one of many available compatible web browsers for viewing a web page.

Combination of McIntosh, Marchand, and Chandra does not explicitly disclose:
select a stream on the selected web media service using the received command; receive the selected stream; and initiate playback of audio from the received stream by feeding the audio to the transducer.
However, Herron teaches:
select a stream on the selected web media service using the received command; – on lines 1-17 in column 2 (A method and apparatus to receive selected audio content is described. Specifically, the invention allows for selected audio content to be acquired by a device (e.g., a clock-radio, among other examples) at a scheduled time. Here, the device includes a microphone from which a subscriber selects categories of audio content to be delivered from an audio content service provider.)
receive the selected stream; and – on lines 1-17 in column 2 (A method and apparatus to receive selected audio content is described. Specifically, the invention allows for selected audio content to be acquired by a device (e.g., a clock-radio, among other examples) at a scheduled time. Here, the device includes a microphone from which a subscriber selects categories of audio content to be delivered from an audio content service provider.)
initiate playback of audio from the received stream by feeding the audio to the transducer. – on lines 1-17 in column 2 (The audio content service provider delivers an audio playback of the selected audio content to the audio output speaker of the device at a specific time without human intervention as will be further described. For example, the device may be a clock-radio device from which a subscriber is awakened with an audio playback of the selected audio content, at a specific time, rather than receiving unsolicited information provided by a particular radio station program.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, and Chandra with Herron to include select a stream on the selected web media service using the received command; receive the selected stream; and initiate playback of audio from the received stream by feeding the audio to the transducer, as taught by Herron, on lines in column , to provide a technique which enables a device to request and receive an audio playback of selected audio content from a content server.

	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144(III).

Claim 3. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein playback of audio from the received stream is further accomplished using another connected audio-enabled device. – in paragraphs [0091], [0095] (In addition to or in the alternative to the foregoing, where the item(s) being purchased include one or more digital media files, the step 370 may involve authorizing a computing device used by the user 100 to receive and/or play the digital media files. Authorizing the computing device may be done in one of several ways. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)

Claim 4. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically and without user input send the selected stream to a final destination, where the selected stream is rendered. – in paragraphs [0095], [00152] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 5. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically further control the selected stream in response to received content control commands. – in paragraphs [0110], [0130] (Referring to FIG. 8, a screen shot depicts the point-of-purchase media player 700 of FIG. 7 after the user has initiated playback of the preview, according to one embodiment of the invention. As shown, the video pane 710 may play the preview for the user 100. A control bar 820 may also be provided to allow the user 100 to control playback of the preview with controls such as play, pause, and a time slider that permits the user to skip to a desired portion of the preview.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 6. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 5 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the instructions are further operable to automatically further control the playback of the selected stream. – in paragraphs [0110], [0130] (Referring to FIG. 8, a screen shot depicts the point-of-purchase media player 700 of FIG. 7 after the user has initiated playback of the preview, according to one embodiment of the invention. As shown, the video pane 710 may play the preview for the user 100. A control bar 820 may also be provided to allow the user 100 to control playback of the preview with controls such as play, pause, and a time slider that permits the user to skip to a desired portion of the preview.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 7. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 6 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the further control of the playback of the selected stream comprises device transport controls. – in paragraph [0130] (A control bar 820 may also be provided to allow the user 100 to control playback of the preview with controls such as play, pause, and a time slider that permits the user to skip to a desired portion of the preview.)

Claim 14. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the stored executable instructions comprise an audio sink program that is configured to automatically send the selected stream to a separate connected audio playback device. – in paragraph [0095] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 15. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).
McIntosh teaches:
wherein the stored executable instructions comprise a video sink program that is configured to automatically send the selected stream to a separate connected video playback device. – in paragraph [0095] (The video may then be played on any device operated by the user 100. One way to enable this functionality is to have the user 100 log into the online retailer web site 279 or to an application running on the device the user 100 wishes to use to view the video.)
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim(s) 8-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”) in view of Marchand et al. (Pub. No.: US 2018/0343240, hereinafter, “Marchand”), and further in view of Chandra et al. (Pub. No.: US 2013/0104060, hereinafter, “Chandra”), Herron et al. (Patent No.: US 6,791,904, hereinafter, “Herron”), and Aupperle et al. (Pub. No.: US 2008/0263365, hereinafter, “Aupperle”).
Claim 8. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).

Combination of McIntosh, Marchand, Chandra, and Herron does not explicitly teach:
wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance.
However, Aupperle teaches:
wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. This legacy access code may be implemented within the access manager, but in preferred embodiments is implemented as separate logic which invokes Application Programming Interface ("API") commands of the access manager to carry out single sign-on functions.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein the stored executable instructions comprise an application programming interface (API) that starts and controls a web browser instance, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.

Claim 9. Combination of McIntosh, Marchand, Chandra, Herron, and Aupperle teaches The device of claim 8 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the stored executable instructions comprise a plurality of APIs comprising one API for each of the plurality of separate supported web media services. – in paragraph [0085] (Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein the stored executable instructions comprise a plurality of APIs comprising one API for each of a plurality of separate web media services, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.

Claim 10. Combination of McIntosh, Marchand, Chandra, Herron, and Aupperle teaches The device of claim 9 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular supported web media service. – in paragraph [0085] (Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein using the command to select a web browser instance comprises automatically and without user input determining from the command a selection of the API for a particular web media service, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 11. Combination of McIntosh, Marchand, Chandra, Herron, and Aupperle teaches The device of claim 10 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. Separate API commands may be invoked, first requesting retrieval of the user ID and then requesting that the values be sent to RACF for passticket generation.))
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein using the command to select a web browser instance further comprises automatically and without user input running the selected API, to automatically connect to the particular web media service, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 12. Combination of McIntosh, Marchand, Chandra, Herron, and Aupperle teaches The device of claim 9 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the stored executable instructions further comprise a web browser that is configured to automatically and without user input access information from the world wide web. – in paragraphs [0074], [0075] (Once the user has provided his user ID and password on a Web page such as page 1100 of FIG. 11, selecting legacy access hyperlink 1100 triggers execution of the legacy access code. In this second aspect, the user's credentials are sent to the browser along with the HTML code of the Web page from which the legacy access icons can be selected (such as Web page 400 of FIG. 4).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein the stored executable instructions further comprise a web browser that is configured to automatically and without user input access information from the world wide web, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.
	In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144 (III).

Claim 13. Combination of McIntosh, Marchand, Chandra, Herron, and Aupperle teaches The device of claim 12 – refer to the indicated claim for reference(s).

Aupperle further teaches:
wherein the plurality of APIs reside within the web browser. – in paragraph [0074] (This transparent sign-on process sends the user's host access credentials to the user's browser (along with HTML code), where they are automatically inserted into a sign-on data stream, as will be described. This legacy access code may be implemented within the access manager, but in preferred embodiments is implemented as separate logic which invokes Application Programming Interface ("API") commands of the access manager to carry out single sign-on functions.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Aupperle to include wherein the plurality of APIs reside within the web browser, as taught by Aupperle, in paragraph [0021], to provide techniques for integrating legacy host application access with single sign-on in distributed computing environments.

Claim 17. Claims 17 is substantially similar to claims 1 and 3-15.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (Pub. No.: US 2014/0229331, hereinafter, “McIntosh”) in view of Marchand et al. (Pub. No.: US 2018/0343240, hereinafter, “Marchand”), and further in view of Chandra et al. (Pub. No.: US 2013/0104060, hereinafter, “Chandra”), Herron et al. (Patent No.: US 6,791,904, hereinafter, “Herron”), and Arsenault et al. (Pub. No.: US 2018/0241836, hereinafter, “Arsenault”).
Claim 16. Combination of McIntosh, Marchand, Chandra, and Herron teaches The device of claim 1 – refer to the indicated claim for reference(s).

Combination of McIntosh, Marchand, Chandra, and Herron does not explicitly teach:
wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device.
However, Arsenault teaches:
wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device. – in paragraphs [0013] (No bandwidth to the client device is used to retrieve the prefetched video chunks until such a time as the client device is ready to pull the video chunks into the client device's video buffer.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McIntosh, Marchand, Chandra, and Herron with Arsenault to include wherein the stored executable instructions comprise a buffer that is configured to be coupled to a separate pull-mode video device, as taught by Aupperle, in paragraph [0012], to provide better video quality (shorter startup time, less video buffering ratio, etc.) when video data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449